40DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aforementioned claim states “aging” as a process step. This term is not defined in the specification to lead the ordinary skill artisan to ascertain what encompasses said term. Does “aging” mean in perpetuity? Or three seconds? One skill in the art would not be able to quantify the metes or bounds of the invention. Appropriate clarifications and corrections are required.
Claim 4 states parenthetically “(soap solution)”. Parenthesis in claims creates confusion because the skilled artisan would not definitively apprise the phrase in parenthesis as being a part of the claim. This is indefinite. Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattanaik et al (2019/0343742).

Pattanaik et al disclose all of the instantly required except a disclosure with specific specificity to anticipate the claimed invention. 
It would have been obvious to the skilled artisan to combine the soap composition of Pattanaik et al, who calls out at least one soap, a cationic polymer, an auxiliary agent and a starch. One skilled in the art would have been motivated to combine the components as described, to suggest the claimed invention.  As outlined above, a soap, a starch an auxiliary agent such as glycerine and a biopolymer such as gums and cellulose ethers are taught and suggested within the four corners of the reference and their requisite proportions as knowns ingredients in personal care formulations. One skilled in the art would have been motivated to combine them to formulate said cleansing composition in view of the teachings of Pattanaik et al. Additional ingredients or specific ingredients not exemplified represents non-preferred embodiments, which has been held obvious since said embodiments are indicative thereof. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. .

Claim 1-4is/are rejected under 35 U.S.C. 103 as being unpatentable over Kacher et al (5,262,079) in view of Farrell et al (5,935,917).
Kacher et al disclose a cleansing bar comprising 15-35% of a fatty acid soap (col. 5, lines 39-51); bar firmness aid such as 5 to 50% of mixtures of synthetic surfactants including nonionic alkyl glucosides (col. 5, lines 55-63); 0 to 40% of a co-solvent such as glycerine, sucrose or mixtures thereof (col. 6, lines 40-50) and the polymeric skin feel aid includes 0.1 to 3.0% of guar and 0.5 to 30% of a starch (col. 7, lines 14-15; col. 7, lines 49-58).   Additionally, polyols such as sucrose, glycerol and dextrose are included in amounts from 2-10% (col. 14, lines 50-68 and claim 14) and water, which is reduced in final amounts to 1% or 2% (col. 9, lines 20-27). Kacher et al teach that bars are prepared by mixing, heating, stirring, molded into shape and cooled to room temperatures (col. 16, lines 45-68).
Kacher et al teach all except a vegetable oil component.
Farrell et al disclose a soap bar composition comprising 5 to 50% of a surfactant system comprising fatty acid soaps and nonionic surfactants (col. 8, lines 45-67). Additionally, benefit agents such as vegetable oil emollients are included in amounts from 10-40% (col. 7, lines 1-64); 0 to 10% by weight of water and thickeners that include starches in amounts from 0.01 to 30% (col. 8, lines 1-33). 
It would have been obvious to the skilled artisan to include essential vegetable oils to the bar compositions of Kacher et al because the vegetable oils included in Farrell et al include soya, olive, almond, avocado and jojoba are taught to be included in order to soften the skin by increasing into water content and by retarding decrease of water 
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761